             Case 8:20-cv-00155-PJM Document 2 Filed 04/17/20 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

AARON TURNER,                                      *

Plaintiff,                                         *

v.                                                 *            Civil Action No. PJM-20-0155

KIMBERLY HAWKINS,                                  *

Defendant.                                         *

                                          ***
                                   MEMORANDUM OPINION

        Plaintiff Aaron Turner, self-represented litigant, filed the above-captioned Complaint and

paid the filing fee. Plaintiff alleges that the Defendant physically assaulted him causing bodily

injury and damage to personal property. ECF No. 1. Plaintiff brings this action seeking monetary

damages.

        The Court must examine whether federal jurisdiction permits adjudication of these claims

which consist of Plaintiff’s allegations of assault and property damage by Defendant, the former

spouse of Plaintiff. ECF Nos. 1, 1-2, 1-8. Under the “well-pleaded complaint” rule, the facts

showing the existence of subject matter jurisdiction “must be affirmatively alleged in the

complaint.” Pinkley, Inc. v. City of Frederick, 191 F.3d 394, 399 (4th Cir. 1999) (citing McNutt

v. Gen’l Motors Acceptance Corp., 298 U.S. 178 (1936)). “A court is to presume, therefore, that

a case lies outside its limited jurisdiction unless and until jurisdiction has been shown to be proper.”

United States v. Poole, 531 F.3d 263, 274 (4th Cir. 2008) (citing Kokkonen v. Guardian Life Ins.

Co., 511 U.S. 375, 377 (1994)). Moreover, the “burden of establishing subject matter jurisdiction

is on . . . the party asserting jurisdiction.” Robb Evans & Assocs., LLC v. Holibaugh, 609 F.3d
           Case 8:20-cv-00155-PJM Document 2 Filed 04/17/20 Page 2 of 4



359, 362 (4th Cir. 2010); accord Hertz v. Friend, 559 U.S. 77, 96 (2010); McBurney v. Cuccinelli,

616 F.3d 393, 408 (4th Cir. 2010).

        To provide a federal forum for plaintiffs who seek to vindicate federal rights, Congress has

conferred on the district courts original jurisdiction over civil actions that arise under the

Constitution, laws, or treaties of the United States. 28 U.S.C. § 1331; Exxon Mobil Corp. v.

Allapattah Services, Inc., 545 U.S. 546, 552 (2005). This is federal question jurisdiction. Further,

under 28 U.S.C. § 1367(a), district courts are granted “supplemental jurisdiction over all other

claims that are so related to claims in the action within [the courts’] original jurisdiction that they

form part of the same case or controversy under Article III of the United States Constitution.”

Section 1367 does not create an independent cause of action. Rather, § 1367 allows a court to

exercise supplemental jurisdiction over state law claims, but only where the Complaint also pleads

related federal claims.

        Plaintiff has not alleged any facts indicating that there are federal claims             against

Defendant, a private individual. At most, he is alleging state law claims against the Defendant.

These are not claims over which this court has jurisdiction. Plaintiff’s allegations do not confer

federal jurisdiction.

        Plaintiff states he is entitled to relief under 18 U.S.C. § 113(a)(8). ECF No. 1. Plaintiff is

citing to a provision of the federal criminal code that allows the prosecution of crimes by the

federal government. Individuals, such as Plaintiff, do not have prosecutorial authority to enforce

criminal statutes. To the extent that Plaintiff intends to use a criminal statute to allege a violation

of a constitutional right, he fails, because Aa private citizen lacks a judicially cognizable interest in

the prosecution or nonprosecution of another.@ Williams v. Morgan, 2017 WL 2439144, at *1 n.1

(D.Md.2017) quoting Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973) and citing Otero v.



                                                   2
          Case 8:20-cv-00155-PJM Document 2 Filed 04/17/20 Page 3 of 4



United States Attorney General, 832 F.2d 141 (11th Cir. 1987).             Plaintiff’s allegations, that

Defendant committed a federal offense, do not provide grounds for relief.

       Neither has Plaintiff established diversity jurisdiction. The Complaint alleges that both

Plaintiff and Defendant are citizens of Maryland. When a party seeks to invoke diversity

jurisdiction under § 1332, he bears the burden of demonstrating that the grounds for diversity exist

and that diversity is complete. See Advani Enters., Inc. v. Underwriters at Lloyds, 140 F.3d 157,

160 (2d Cir. 1998). The requirement of complete diversity of citizenship mandates that each

plaintiff meet the diversity requirements as to each defendant. See Newman-Green, Inc. v.

Alfonzo-Larrain, 490 U.S. 826, 829 (1989). Pursuant to 28 U.S.C. § 1332, diversity jurisdiction

exists when the parties are of diverse citizenship and the amount in controversy exceeds $75,000.

See Stouffer Corp. v. Breckenridge, 859 F.2d 75, 76 (8th Cir. 1988); McDonald v. Patton, 240 F.2d

424, 425-26 (4th Cir. 1957). The complaint states that both Plaintiff and Defendant are citizens of

the State of Maryland. ECF No. 1. This does not establish that this Court has diversity jurisdiction.

       Without a jurisdictional basis for suit in federal court, Plaintiff’s claims are factually and

legally without merit. Such lawsuits are subject to dismissal pursuant to the Court’s inherent

authority, even where, as here, Plaintiff has paid the filing fee. Smith v. Kagan, 616 F.App’x 90

(4th Cir. 2015); see Chong Su Yi v. Soc. Sec. Admin., 554 F.App’x 247, 248 (4th Cir. 2014) (subject

matter jurisdiction over obviously frivolous complaint is subject to dismissal); Ross v. Baron, 493

F.App’x 405, 406 (4th Cir. 2012) (same). The federal rules require dismissal anytime there is a

determination there is no jurisdiction. See Fed. R. Civ. P. 12(h)(3) (“If the court determines at any

time that it lacks subject-matter jurisdiction, the court must dismiss the action.”). Dismissal is

appropriate here, given the lack of federal subject-matter jurisdiction.




                                                 3
          Case 8:20-cv-00155-PJM Document 2 Filed 04/17/20 Page 4 of 4



       Accordingly, the Complaint will be dismissed by separate Order which follows.

Dated this 17th day of April, 2020



                                           ______________/s/_________________
                                                 PETER J. MESSITTE
                                           UNITED STATES DISTRICT JUDGE




                                              4
